Camden-Clark Memorial Hospital Corporation, Third-Party Defendant Below,
Petitioner v. Tuan Nguyen, M.D., Defendant and Third-Party Plaintiff Below,
Respondent. Supreme Court No. 16-0834
                                                                              FILED
                                                                         November 13, 2017
                                                                               released at 3:00 p.m.
Justice Ketchum dissenting:                                                EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA


       Dr. Nguyen, by his own admission, failed to meet the minimum eligibility criteria for

reappointment to the Hospital medical staff as required by the Hospital’s bylaws. As a result,

Dr. Nguyen’s termination of employment was mandated by the Physician Employment

Agreement he had with his employer, Camden-Clark Physician Corporation. Thus, I believe

that the Hospital is entitled to a dismissal of Dr. Nguyen’s third-party complaint. Further

discovery in this action is unnecessary. I therefore dissent from the Majority opinion.

       Dr. Nguyen’s Physician Employment Agreement states:


              The Physician shall obtain and maintain active medical staff
       appointment and clinical privileges at the Hospital commensurate with the
       services that shall be performed pursuant to this Agreement. Application for
       the same shall be processed pursuant to the applicable bylaws and policies of
       the Hospital and its Medical Staff.


(emphasis added)      Article 2 of the bylaws and policies of the Hospital, entitled

“Qualifications, Conditions and Responsibilities,” provides, in Section 2.A.1., that to be

eligible even “to apply” for reappointment to the Hospital medical staff, “applicants must

achieve board certification in their primary area of practice within five (5) years from the

date of completion of their residency or fellowship training.”



                                              1
       Dr. Nguyen never achieved board certification in his primary area of practice (general

surgery). Consequently, the Hospital informed him in writing that, pursuant to the bylaws,

he was “not eligible to apply for reappointment” to the medical staff due to his failure to

obtain board certification. Soon after, Dr. Nguyen’s employment was terminated by

Camden-Clark Physician Corporation. His termination was because of his “failure to meet

and continue to meet the Eligibility Criteria set forth in the Hospital’s Credentials Policy

regarding Board Certification (Article 2.A.1.(l)) and, consequently membership in good

standing on the Hospital’s Medical Staff.”        Dr. Nguyen acknowledged: “I take full

responsibility for not having obtained my board certification.”



       Dr. Nguyen was never the subject of a revocation proceeding concerning staff

privileges or any disciplinary action. Thus, an administrative proceeding to resolve contested

matters was never warranted. As the Hospital correctly points out, there was simply no

credentialing decision for the Hospital to make. Because of his failure to obtain board

certification, Dr. Nguyen was not even eligible to apply for reappointment to the medical

staff. His application for reappointment was rejected and his employment terminated on the

express provisions of the Hospital’s bylaws and the Physician Employment Agreement.



       Requiring a physician on the Hospital medical staff to be board certified in his or her

primary area of practice is a reasonable requirement of which Dr. Nguyen was aware when

he applied for reappointment. Dr. Nguyen by his own admission having failed to meet that

                                              2
threshold requirement, the action of the Hospital in declining to further consider Dr.

Nguyen’s application was clearly non-retaliatory. I find no basis for reaching the conclusion

that additional, expensive and time-consuming discovery should be permitted in this matter.



       The Hospital complied with its bylaws and is immune from Dr. Nguyen’s claims. The

Hospital should be granted a dismissal of Dr. Nguyen’s third-party complaint. I therefore

respectfully dissent.




                                             3